
	

113 HR 2176 IH: To require express prior statutory authorization from Congress to carry out any activities under the United States–Afghanistan Strategic Partnership Agreement, and for other purposes.
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2176
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To require express prior statutory authorization from
		  Congress to carry out any activities under the United States–Afghanistan
		  Strategic Partnership Agreement, and for other purposes.
	
	
		1.Express prior statutory
			 authorization to carry out activities under the United States–Afghanistan
			 Strategic Partnership AgreementThe United States Government may not carry
			 out any activities under the United States–Afghanistan Strategic Partnership
			 Agreement, signed on May 2, 2012, and went into effect on July 4, 2012, or any
			 successor agreement, for any fiscal year that begins on or after the date of
			 the enactment of this Act absent express prior statutory authorization from
			 Congress to carry out such activities for such fiscal year.
		
